Name: Commission Regulation (EEC) No 2923/86 of 23 September 1986 correcting Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  food technology;  processed agricultural produce;  agricultural activity
 Date Published: nan

 No L 272/ 18 Official Journal of the European Communities 24. 9 . 86 COMMISSION REGULATION (EEC) No 2923/86 of 23 September 1986 correcting Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 2409/86 (3) introduced arrangements for the sale of intervention butter intended for incorporation in compound feedingstuffs ; whereas, as the result of a material error, the penultimate line of Article 6 (2) (b) contains an erroneous percentage ; whereas the provision concerned should therefore be corrected by replacing '95 % ' by '90' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 6 (2) (b) the words '95 % minimum content of pelargonic acid' are hereby replaced by '90 % minimum content of pelargonic acid'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7 . 1968 , p. 1 . ( 2) OJ No L 367, 31 . 12 . 1985, p. 5 . (3 OJ No L 208 , 31 . 7 . 1986, p. 29 .